                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MARIO ANTON LEE,                        :

                  Petitioner            :    CIVIL ACTION NO. 3:19-235

      v.                                :        (JUDGE MANNION)

UNITED STATES OF AMERICA,               :

                  Respondent            :


                               MEMORANDUM

      Pending before the court is the report of United States Magistrate Judge

Caroline Mehalchick which recommends that the habeas corpus petition

pending in the above-captioned matter be dismissed. (Doc. 6).1 The petitioner

has filed objections to Judge Mehalchick’s report. (Doc. 7). Upon review of the

record in this action, the report of Judge Mehalchick will be adopted in its

entirety, the petitioner’s objections will be overruled and the instant petition

will be dismissed.

      By way of relevant background, in March 2001, the petitioner was

convicted in the United States District Court for the Northern District of

Alabama of one count of conspiracy to distribute cocaine base in violation of



      1
      The court notes that the petitioner has a second habeas petition
pending before the court in Lee v. U.S.A., Civil Action No. 3:19-250. By
separate memorandum and order dated this same day, that petition is being
dismissed as well.
21 U.S.C. §§846 and 841(b)(1)(C), one count of possession with intent to

distribute heroin in violation of 21 U.S.C. §§841(a)(1) and 841(b)(1)(C), one

count of possession with intent to distribute marijuana in violation of 21 U.S.C.

§§841(a)(1) and 841(b)(1)(D) and three counts of money laundering in

violation of 21 U.S.C. §1956(a)(1)(A)(i). See United States of America v. Lee,

et al., United States District Court, Northern District of Alabama, Southern

Division, No. 2:00-CR-347. The petitioner was sentenced on June 7, 2001 to

105 years of imprisonment. The petitioner filed a direct appeal in the United

States Court of Appeals for the Eleventh Circuit. On October 15, 2001, the

petitioner’s conviction and sentence were affirmed.

      In December 2003, the petitioner filed a motion to vacate his sentence

pursuant to 28 U.S.C. §2255. The petitioner’s motion was denied on

September 19, 2006, as was a certificate of appealability. See Lee v. United

States, United States District Court, Northern District of Alabama, Southern

Division, Civil Action No. 2:03-8039. The petitioner sought permission under

28 U.S.C. §2244(b)(3)(A) from the Eleventh Circuit to file a second or

successive §2255 petition; however, said permission was denied.

      On February 11, 2019, the petitioner filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. §2241, in which he challenges his

conviction and sentence in the Northern District of Alabama. (Doc. 1). The


                                       2
petitioner argues that the sentencing court erred by imposing a sentence that

exceeded the statutory maximum allowed by Congress. Construing the

petition liberally, Judge Mehalchick found that the petitioner also claims that

the petitioner’s sentence was imposed in violation of his Fifth Amendment

right to due process, that the savings clause should have extended to his

sentence, and that the court lacked subject matter jurisdiction to impose his

sentence.

      As provided by Judge Mehalchick:

             Under §2241, a federal prisoner may challenge the
      execution of his sentence - such as a claim concerning the denial
      or revocation of parole, or the loss of good-time credits - in the
      district court for the federal judicial district where the prisoner is
      in custody. See 28 U.S.C. §2241(a); Rumsfeld v. Padilla, 542
      U.S. 426, 443-44 (2004); Coady v. Vaughn, 251 F.3d 480, 485
      (3d Cir. 2001). To challenge the validity of his sentence, however,
      a federal prisoner must instead file a §2255 motion in the
      sentencing court, “a court already familiar with the facts of the
      case.” See Boumediene v. Bush, 553 U.S. 723, 774-75 (2008);
      see also Swain v. Pressley, 430 U.S. 372, 378 (1977) (“[Section]
      2255 created a new postconviction remedy in the sentencing
      court and provided that a habeas corpus petition may not be
      entertained elsewhere.”); Brown v. Mendez, 167 F.Supp.2d 723,
      726 (M.D.Pa. 2001) (“As a general rule, a §2255 motion
      ‘supersedes habeas corpus and provides the exclusive remedy’
      to one in custody pursuant to a federal court conviction.”) (quoting
      Strollo v. Alldredge, 463 F.2d 1194, 1195 (3d Cir. 1972) (per
      curiam)). “Only if it is shown that a §2255 motion ‘is inadequate
      or ineffective to test the legality of . . . detention,’ may a federal
      inmate resort to §2241 to challenge the validity of the conviction
      or sentence.” Brown, 167 F.Supp.2d at 726; see also 28 U.S.C.
      §2255(e); Litterio v. Parker, 369 F.2d 395 (3d Cir. 1966) (per
      curiam) (“It is firmly established that the remedy available to a

                                        3
      federal prisoner under §2255 is exclusive in the absence of a
      showing that such remedy ‘is inadequate or ineffective to test the
      legality of (the prisoner’s) detention.’”).

(Doc. 6, pp. 3-4).

      The Third Circuit has only applied the “inadequate or ineffective”

savings clause provision found in §2255(e) in the rare situation where an

intervening change in law has decriminalized the actions underlying the

prisoner’s conviction. Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002) (citing Dorsainvil, 119 F.3d at 251). A §2255 motion is inadequate

“when a petitioner asserts a claim of ‘actual innocence’ on the theory that ‘he

is being detained for conduct that has subsequently been rendered non-

criminal by an intervening Supreme Court decision’ . . . but is otherwise

barred from challenging the legality of the conviction under §2255.” United

States v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013) (quoting Dorsainvil, 119 F.3d

at 252. This savings clause is confined to claims of actual innocence of the

underlying offense of conviction, not innocence of a sentencing factor.

“Section 2241 is not available for intervening changes in the sentencing law”

as such alterations would not render the crime for which the prisoner was

convicted non-criminal. United States v. Kenney, 391 Fed.Appx. 169, 172 (3d

Cir. 2010) (nonprecedential) (citing Okereke, 307 F.3d at 120-21).

      Judge Mehalchick determined that the petitioner cannot proceed with


                                      4
the instant action, in which he challenges the validity of his conviction and

sentence, without first demonstrating that §2255 is inadequate or ineffective

to test the legality of his detention. Judge Mehalchick found that neither the

fact that the petitioner’s prior §2255 motion was denied, nor the fact that the

petitioner has been denied pre-authorization from the Court of Appeals to file

a second or successive §2255 motion is sufficient for the petitioner to meet

his burden. Although the petitioner contends that §2255 is inadequate or

ineffective to test the legality of his detention, Judge Mehalchick concluded

that he has not made the requisite showing that some limitation of scope or

procedure would prevent a §2255 proceeding from affording him the

opportunity to challenge his conviction.

      The petitioner has filed objections to Judge Mehalchick’s report. When

objections are timely filed to the report and recommendation of a magistrate

judge, the district court must review de novo those portions of the report to

which objections are made. 28 U.S.C. §636(b)(1); Brown v. Astrue, 649 F.3d

193, 195 (3d Cir. 2011). Although the standard is de novo, the extent of

review is committed to the sound discretion of the district judge, and the court

may rely on the recommendations of the magistrate judge to the extent it

deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa. 2000) (citing

United States v. Raddatz, 447 U.S. 667, 676 (1980)).


                                       5
      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31.

      Upon review, the petitioner’s objections are insufficient to invalidate the

findings of Judge Mehalchick. In his objections, the petitioner argues that a

§2255 motion is inadequate or ineffective to test the validity of his conviction

and sentence because he is barred from raising his claims through such a

motion. He further argues that he is factually innocent and that the sentence

imposed upon him exceeded the statutory maximum. As outlined above, the

circumstances which fall within the savings clause provision of §2255 and

allow a petitioner to proceed by way of §2241 are quite limited. None of the

arguments raised in the petitioner’s objections are sufficient to bring this


                                        6
action within the savings clause provision of §2255(e) so as to render this

action properly filed as a §2241 petition. As such, the petitioner’s objections

will be overruled and Judge Mehalchick’s report will be adopted in its entirety.

An appropriate order shall issue.




                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge

Date: April 12, 2019
19-235-01.wpd




                                       7
